United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
U.S. POSTAL SERVICE, SOUTH STATION,
Arlington, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0624
Issued: August 25, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 12, 2016 appellant filed a timely appeal from October 1, 2015 and
January 14, 2016 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a consequential injury as a result of a hernia
repair performed due to his March 27, 2013 employment injury.
FACTUAL HISTORY
On April 3, 2013 appellant, then a 48-year-old city letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on March 27, 2013 he sustained a hernia on the right side in the

1

5 U.S.C. § 8101 et seq.

performance of duty. He stopped work on April 3, 2013. OWCP accepted the claim for a right
inguinal hernia with obstruction, but without gangrene.
On August 1, 2013 Dr. Kimberly B. Suri, a Board-certified surgeon, performed an
inguinal hernia repair. Subsequent to his surgery, appellant resumed his usual work duties.
A computerized tomography (CT) scan of the pelvis performed on January 16, 2014
revealed “[p]ostoperative changes of the right inguinal region with no definite findings for
recurrent hernia.” In a report dated January 16, 2014, Dr. Suri diagnosed inguinodynia after a
repair. OWCP accepted that appellant experienced a recurrence of the need for additional
medical care based on Dr. Suri’s January 16, 2014 report.2
On February 17, 2015 appellant filed a recurrence of disability claim (Form CA-2a)
beginning January 20, 2015 causally related to his March 27, 2013 employment injury.
By letter dated March 9, 2015, OWCP advised appellant of the evidence necessary to
establish a recurrence of disability, including the submission of a reasoned medical report from
his physician addressing the causal relationship between his current condition and disability and
the accepted employment injury.
Appellant submitted verification of treatment notes dated January 20 to March 13, 2015.
In the note dated January 30, 2015, Dr. David K. Yoo, Board-certified in family practice, found
that he was disabled from employment from January 30 to February 5, 2015. On February 10,
2015 Dr. Dai Vinh, a Board-certified surgeon, determined that appellant was disabled beginning
January 22, 2015. In a note dated March 13, 2015, he diagnosed inguinodynia.
On April 7, 2015 appellant advised that he experienced increasing pain and swelling in
the location of his hernia repair.
Dr. Vinh, in a progress report dated April 8, 2015, evaluated appellant for a groin hernia
on the right side. He discussed a history of continued pain following a hernia repair in 2013.
Dr. Vinh found pain on examination and recommended diagnostic testing. In a verification of
treatment note, he determined that appellant was unable to work from April 8 through
May 8, 2015. In a duty status report dated April 8, 2015, Dr. Vinh diagnosed inguinodynia and
opined that he was unable to perform his usual employment.
In a decision dated April 16, 2015, OWCP found that appellant had not established an
employment-related recurrence of disability. It determined that the medical evidence of record
was insufficient to show a change in his condition such that he sustained an increase in disability.
Appellant, on April 27, 2015, requested a review of the written record.3

2

In decisions dated May 15 and December 10, 2014, OWCP denied appellant’s claim for compensation from
March 24 to 29, 2013 as the medical evidence was insufficient to establish that he was disabled from employment.
3

On April 26, 2015 appellant requested reconsideration. OWCP advised him on June 25, 2015 that as he had a
hearing pending it would not take action of his reconsideration request.

2

Dr. Vinh, in a verification of treatment note dated April 23, 2015, related that appellant
had “been diagnosed with inguinodynia which could possibly be a complication from a previous
hernia surgery.
Appellant underwent a right ilioinguinal nerve block on April 24, 2015.
Dr. Linda M. Cardinal, a Board-certified surgeon, evaluated appellant on May 14, 2015
for inguinodynia not helped by nerve blocks. On examination she found tenderness and
movement of the plug, but no recurrent hernia as verified by CT scan. Dr. Cardinal diagnosed
inguinodynia on the right “likely due to the genitofemoral branch of the ilioinguinal nerve.” She
recommended exploratory surgery “with removal of the mesh plug, excision of the ilioinguinal
nerve, and rerepair of the hernia.”
In a decision dated October 1, 2015, an OWCP hearing representative affirmed the
April 16, 2015 decision. She found that Dr. Vinh’s opinion regarding the cause of appellant’s
inguinodynia was speculative, that Dr. Cardinal did not address causation, and that consequently,
appellant had not established an employment-related recurrence of disability beginning
January 20, 2015.
On October 13, 2015 appellant requested reconsideration. He submitted a July 29, 2015
preoperative examination diagnosing right inguinodynia and an operative report dated
July 30, 2015. In the surgical report, Dr. Cardinal indicated that she performed a right groin
exploration and excision of the ilioinguinal nerve. She found that the hernia repair was intact
and there “was no evidence of recurrent inguinal hernia, and thus the cord was repositioned in
the ileal inguinal canal.” Dissecting the ilioinguinal nerve, Dr. Cardinal found “evidence of a
neuroma and dense adherence to what likely was the mesh plug in the internal ring that had been
used in the previous hernia repair to invert the sac.” She provided a postoperative diagnosis of
chronic right inguinodynia due to entrapment of the ilioinguinal nerve.
By decision dated January 14, 2016, OWCP denied modification of its October 1, 2015
decision.
On appeal appellant contends that his ilioinguinal nerve was caught in the mesh used in
his prior hernia repair, resulting in nerve entrapment that caused disability from work and
necessitated further surgery.
LEGAL PRECEDENT
The general rule respecting consequential injuries is that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural occurrence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause, which is attributable to the employee’s own intentional conduct.4
The subsequent injury is compensable if it is the direct and natural result of a compensable
primary injury.5 With respect to consequential injuries, the Board has found that, where an
4

See Albert F. Ranieri, 55 ECAB 598 (2004).

5

Id.; Carlos A. Marrero, 50 ECAB 117 (1998); A. Larson, The Law of Workers’ Compensation § 10.01 (2005).

3

injury is sustained as a consequence of an impairment residual to an employment injury, the new
or second injury, even though nonemployment related, is deemed, because of the chain of
causation, to arise out of and in the course of employment and is compensable.6 A claimant
bears the burden of proof to establish the claim for consequential injury.7
Causal relationship is a medical issue that must be established by rationalized medical
opinion evidence.8 The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.9 The weight of
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of analysis manifested, and the medical rationale expressed in support of the physician’s
opinion.10
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, OWCP
shares responsibility to see that justice is done.11 The nonadversarial policy of proceedings
under FECA is reflected in OWCP’s regulations at section 10.121.12
ANALYSIS
OWCP accepted that appellant sustained a right inguinal hernia with obstruction as a
result of a March 27, 2013 work-related injury. He underwent an inguinal hernia repair on
August 1, 2013. Appellant returned to his usual employment duties following surgery. On
January 16, 2014 Dr. Suri diagnosed inguinodynia after an August 1, 2013 hernia repair. OWCP
accepted that he sustained a recurrence of a medical condition in January 2014. Appellant
alleged that he sustained a recurrence of disability beginning January 20, 2015 as a result of his
March 27, 2013 work injury.
In progress reports dated February 10 to April 8, 2015, Dr. Vinh found that appellant was
totally disabled from employment due to inguinodynia. On April 23, 2015 he advised that
appellant’s inguinodynia might be a result of his prior hernia repair.

6

See Kathy A. Kelley, 55 ECAB 206 (2004); see also C.S., Docket No. 11-1875 (issued August 27, 2012).

7

See S.P., Docket No. 14-900 (issued August 8, 2014).

8

See Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005).

9

See Leslie C. Moore, 52 ECAB 132 (2000).

10

See Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship
are entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
11

Jimmy A. Hammons, 51 ECAB 219 (1999).

12

20 C.F.R. § 10.121.

4

On May 14, 2015 Dr. Cardinal related that a CT scan did not reveal a recurrent hernia.
She found that appellant’s right inguinal pain likely resulted from the iliioinguinal nerve and
recommended surgery to again repair the hernia, remove the mesh plug, and excise the
ilioinguinal nerve. Dr. Cardinal performed exploratory surgery on July 3, 3015. She found an
intact hernia repair with no recurrent hernia. Dr. Cardinal dissected the ilioinguinal nerve and
found a neuroma and adherence of the nerve to the mesh plug used in the prior hernia repair.
Subsequent to the surgery, she diagnosed chronic right inguinodynia due to entrapment of the
ilioinguinal nerve.
It is well established that proceedings under FECA are not adversarial in nature, nor is
OWCP a disinterested arbiter. While the claimant has the burden to establish entitlement to
compensation, OWCP shares responsibility in the development of the evidence to see that justice
is done.13 While Dr. Cardinal’s opinion does not contain sufficient rationale to discharge
appellant’s burden of proving by the weight of the reliable, substantial, and probative evidence
that he sustained entrapment of the right ilioinguinal nerve as a consequence of surgery to treat
his accepted work injury, it is based on an accurate history, detailed surgical findings, and
supported by sufficient rationale to require further development of the case record by OWCP.14
On remand OWCP should obtain an additional opinion from Dr. Cardinal regarding the
cause of appellant’s disability beginning January 20, 2015 and whether his claim should be
expanded to include a consequential injury of right ilioinguinal nerve entrapment. After such
development as deemed necessary, it should issue an appropriate decision.
CONCLUSION
The Board finds that the case is not in posture for decision.

13

See A.A., 59 ECAB 726 (2008); Phillip L. Barnes, 55 ECAB 426 (2004).
14
See D.W., Docket No. 15-0367 (issued July 14, 2015); John J. Carlone, 41 ECAB 354 (1989).

5

ORDER
IT IS HEREBY ORDERED THAT the January 14, 2016 and October 1, 2015
decisions of the Office of Workers’ Compensation Programs are set aside and the case is
remanded for further proceedings consistent with this opinion of the Board.
Issued: August 25, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

